Proceeding under article 78 of the Civil Practice Law and Rules to annul a determination of the New York State Liquor Authority, dated October 22, 1963, which cancelled petitioner’s restaurant liquor license on the ground that on three occasions the petitioner had suffered or permitted gambling on the licensed premises, in violation of the Alcoholic Beverage Control Law (§ 106, subd. 6). By order of the Supreme Court, Kings County, made November 13, 1963 pursuant to statute (CPLR 7804, subd. [g]), the proceeding has been transferred to this court for disposition. Determination modified by striking out the provision canceling the petitioner’s license, by annulling such cancellation, and by substituting therefor a provision suspending the license for three months commencing as of October 22, 1963, the date of the cancellation. As so modified, determination confirmed, without costs. In our opinion the *726penalty of cancellation of petitioner’s license was excessive. Under all the circumstances, the penalty should have been limited to a suspension of the license for a period of three months. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.